Title: From Thomas Jefferson to James Monroe, 11 December 1802
From: Jefferson, Thomas
To: Monroe, James


          
            Th:J. to Colo: Monroe
            Washington Dec. 11. 1802.
          
          S. T. Mason arrived here yesterday. I had immediately a conversation with him on the resignation he had meditated. he finally promised to serve again if reelected, and that he would write to you to say so for him. lest he should delay it, I drop you this line, but you must not name me as the channel because of the ground it furnishes our enemies for clamour. accept assurances of my constant & affectionate esteem.
        